 In the Matter of BEAR CREEK ORCHARDS, EMPLOYERandTEAMSTERS,CANNERY AND FRUIT PACKING WORKERS LOCAL 962-A, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, AFL, PETITIONERCase No. 36-RC-286SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONJrane 9, 1950Pursuant to a Decision and Direction of Elections I issued herein onDecember 29, 1949, an election by secret ballot among the employeesof Bear Creek Orchards was conducted under the directionand super-vision-of the Regional Director for the Nineteenth Region.Uponconclusion of the balloting, a tally of ballots was issued and servedupon the parties hereto, in accordance with the Rules andRegulationsof the Board.The tally shows that of approximately 138 eligible voters, 137 castvalid ballots. of which 41 votes were cast for the Petitioner, 57 wereagainst the Petitioner, and 39 were challenged.On February 1, 1950,the Petitioner protested the conduct of the election, filing detailedobjections to the conduct of the election.After an investigation, theRegional Director issued a consolidated report on objections andchallenges.Thereafter both the Employer and the Petitioner filedexceptions to the Report.The Petitioner objected to the conduct of the election and movedthat it be set aside on the ground, among others, that the use of a listof names of employees, which it had prepared in order that its ob-server at the election might use it for challenges, was denied them.Investigation by the Regional Director revealed that during a con-ference with a Board agent prior to the opening of the polls, Peti-tioner's representative inquired as to whether its observer might use a187 NLRB 1348.90 NLRB No. 44.286 BEAR CREEK ORCHARDS287list during. the voting.The election examiner. advised that no listwould be permitted other than the Company's voting list.We concurwith the Regional Director's finding that the action of the electionexaminer was erroneous insofar as it constituted a ruling that thePetitioner might not retain, for its own use at the polls, 'a list ofprospective voters whose ballots it wished to challenge.By this rul-ing the Petitioner's observer was denied full opportunity to enterchallenges to such ballots.In such circumstances, we shall not at-tempt to determine what might have been the effect upon the electionif the Petitioner had been accorded full opportunity to challengethe ballots of voters it believed to be ineligible.'In order to accord toall parties the opportunity freely to exercise their privilege of chal-lenge at the polls, we shall set aside the election of January 26, 1950,among the employees of Bear Creek Orchards, and shall direct thata new election be held.3ORDERIT is HEREBY ORDERED that the election of January 26, 1950, con-ducted among the employees of Bear Creek Orchards, Medford,Oregon, be, and it hereby is, set aside.SECOND DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an electionby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Second Direction, under the direc-tion and supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations, among theemployees in the unit found appropriate in the original Decision andDirection of Elections herein, who were employed during the pay-rollperiod immediately preceding the date of issuance of thisSecond Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employees2The Regional Director found,inter alia,that among the persons on the Petitioner'schallenge list, 30 cast ballots, of which only 4 were challenged, and that, among theremaining 26 who cast unchallenged ballots, 14 were in fact ineligible to vote.We shallnot, at this time, attempt to determine whether those upon the Petitioner's challenge listmay or may not have been eligible to vote.Likewise, as we have decided that the electionof January 26, 1950, should be set aside for the reason stated above, we find it unnecessaryto determine the validity of the actual challenges to ballots at this election.' SeeF. N. JoslinCo., 79 NLRB 1049. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDon strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented for purposes of collective bargain-ing, by Teamsters, Cannery and Fruit Packing Workers Local 962-A,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL.MEMBERS HOUSTON and MURDOCK took no part in the considerationof the above Supplemental Decision and Second Direction of Election.